Case 3:20-cv-00441-DJN Document 2 Filed 06/16/20 Page 1 of 3 PageID# 3
                                   0
                                             .•
           Case 3:20-cv-00441-DJN Document•2 Filed
                                                 . 06/16/20 Page

                                                        .
                                                              .




                                                              . •
                                                                 ~-

                                                                     -    ", ......~_. '-"flf••·
                                                        ... 'Al.·• A-·· ..•
                                                                -2
                                                                            1


                                                                        .<:i-:""
                                                                   of 3 PageID#
                                                                           ..
                                                                                Ai,; •
                                                                                4
                                                                                •
                                                                                         .


                                                                                 ." : •• .,
                                                                 . . lllfllll' ••.
                                                                • · ..
                                                                                            • ·. •
                                                                                     (£.,-: '
                                                                                  • ~-~
                                                                                    .!,o~
                                                                                                                 ....

                                                                                                          oa·•~· .•
                                                                                                           ._ ·o
                                                                                                                             &.19
                                                                                                                                           -
                                                                                                                                         0 .
                                                                                                                                              ® :· .
                                                                                                                                                                   ·,_,




                                                    -       h . '.   • ·•            : . . • , / • .,                                                          .   -~
                                                    ~~               ..                       0           . ·-
                                                        ~-                                   . . \.J'•  .
                                                                                                     ~-
                                                                                                  .                         C'
                                                                                         2P.                      ~~
                                                                                             l,       <                 •       <
                                                                                             -~s
                                                                                                  •


                                                                                                                                                  .        .

                                                                                                                                 .
                                                                                                                            e


                                                                                                                                          .




                                                                                                                                                      G,




                                                                                                                  •..                             0    o




.
,
     -~.
    (.:




                                                                                                                                     .   .. . ,




                                                                                                                                 '.
                                                                                                                                     {   .


                                                                                                                                                                   •
                   - . ~'.. Case
                              , . .r·
                             ·v.,         /''/
                                   ..) 3:20-cv-00441-DJN Document 2 Filed 06/16/20 Page 3 /-
/       JS44        ~ 11/15) .          '
                                                                                          of 3 PageID# 5
                                                                                                                                                                                                      i
                                                                                                                                                                                                      i
                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                 ~m
                                                                                                                                                                                                                                  I''    .
        The JS 44 civil cover.sheet and the infonnation contained herein neither replace nor supplement the filing ::md service of pleadings or other papers required law, except as _c /1
        provided by local rules of court. This form, approved by the JudiciaJ Conference of the United States in September t 974, is required for the use of FClerk ofCoun for the   £./';;,.
        purpose of initiating the civil docket sheet. (SEE INS/'RUCTIONS ON NEXT PAGE OF THIS FORM.)
                                                                                                                                                                                                      i




               (b) County of Residence offirst Listed Plaintiff               /~ft,·f IC r/- \(.
                                                                                                                         D~FEN.. DANT.~.
                                                                                                                         I ;. 9L
                                                                                                                         b-tl~'                       .("
                                                                                                                                                            .
                                                                                                                                                           ·-.. r·.
                                                                                                                                                        A(\_1·
                                                                                                                         C~unty of ~csic!ence of First Listed Defendant
                                                                                                                                                                           A,   -q·     ·11rt_.A 2_.
                                                                                                                                                                                 .f _. /.'
                                                                                                                                                                                          .
                                                                                                                                                                                                  I
                                                                                                                                                                                                      ;.


                                                                                                                                                                                                      ;
                                                                                                                                                                                                           ',. / - '
                                                                                                                                                                                                           ..

                                                                                                                                                                                                              ...
                                                                                                                                                                                                                                        /;

                                                                                                                                                                                                                                    l
                                            (EXCEPT IN U.S. PL,VNT/FF CASES)                                                                     (IN U.S. PWNTIFF CASES ON. :Y.)
                                                                                                                         NOTE:       IN LAND CONDEMNATION CASES, USE        :LOCATJOij Of
                                                                                                                                     THE TRACT OF LAND INVOLVED.            :

                                                                                                                         Attorneys (I/Known)
                                                                                                                                                              ·L                                           .. 'i"


       II. BASIS OF JURISDICTION (Pl""an ·r 1n0nc a                                                        III. CITIZENSHIP OF PRINCIPAL PARTIESm .cean "X"1noneBoxforl'tamtiff
                                                                                                                    (For Dillersity Cas~'nl.Y)                                                        :.nd One Box far D1fondont)
       0 I U.S. Government                         0 3 F~Qiic$1ion                                                                            PTF         ~                 ·                         1      •         PTF       DEF
              Plaimiff                                  (U.S. Ga'Hmment Not a Pa,ty)                           Citiun ofThis State                I       J1'   I      lncmporatcd or Prin ~ Place                     CJ 4      CJ 4
                                                                                                                                                                     ,·' ofBusincssln             · ~~· --
       -, 2 U.S. Oovcmmcnt                     ... / Div"5ity                                                  Citizen of Another S1a1c       0 2
                                                                                                                                                          ,..          ln:;01porzt~J IUICI i'n: ;..!p:!P!=:            0     s   OS
               Dcfcnclanl                     /"      (lndicare Citizenship ofParties tn Item Ill)                                                    i         '          of Business In An ~er State
                                                                                                                                                                                                      I

                                                                                                                                              CJ 3        0     3      Foreign Nation                                  0     6   CJ 6




       0 110 lnsurancc                       PERSONAL INJURY                       PERSONAL INJURY             CJ 62S Drug Related Seizure       O 422 Appeal 28 USC 158                                375 False Claims Act
       0 J20Marinc                        CJ 310Auplanc                        CJ. 365 Pasonal Injury •               of Propeny 21 USC 881      0 423 Withdrawal                                       376 Qui Tam (31 USC
       CJ 130 Miller Act                  CJ 3 JS Airplane Product                     Product Liabilhy        O 690 Other                             28 USC 157                                     \     3729(:i))
       0 140 Negotiable Instrument                 Liability                   CJ 367 Health Catt/                                                                                                    , 400 State Rcapponionmcnt
       CJ ISO Rcicovc:ry ofOvCfPQYfflCltt O 320 Assaull, Libel &                      Pharmaceutical                                             .~ · •                                                 410 Antitrust
              & Enforccmcnl ofJudgnat             -Slander                            Personal lnjwy                                             O 820 CopyrighlS                                       430 Banks and Banking
       0 ISi Mcdic:in: Act                     O 330 Fcdaul Employers•                Prodact Uability                                           O 830 Patent                                           450 Commerce
       CJ IS2 Recovciy of Defaulted                     Uability               0 368 Asboslos Pmonal                                             CJ 840 Trademark                                     . 460 Deportation
              Student Loans                    O 340 Marine
                                               CJ 345 Marine Producr                   lnjmy Product          ~=~!fiiiwi:~~~~~i§isiiiijifE~j ; 470 Radl:ct:cr Influenced and
                                                                                                              ~·,;;~-:~~$~~~~ 0.861Hl~(l395ff)
              (Excludes Vcccnms)
       CJ J53 Recovciy of Overpayment               Liability                '-. P~~tyPROPERTV                                                                       , •.~·"-·m.                      1
                                                                                                                                                                                                        480=~~tions
               ofVetcnm·s Benefits            O 350 Motor Vehicle             ~ 370 Other Fraud                       Act                        O 862 Bia Lung (923)                                 t 490 Coblc:/Sat 1V
'-.._ CJ   160 S1ockholders" Suits            O 35S Motor Vehicle             0 371 TNlh in Lending           O 720 Labor/Management             O 863 DIWCIDIWW (405(8))                             I 850 Sccuritics/Commodilics/
    ~      190 Other Contrac(                       Product Liability         0 380 Other Pc:rsonal                   Relations                  O 864 SSID Title XVI                                 ;     Exchange
      0    195 Contract Product Liahility     O 360 0lhct Personal                  Property Damcgo           O 740 Railway Lab« Act             O 865 RSI ('10S(g))                                  !890 Other SmulCI)' Ac:tions
      0    196 Franchise                            Injury                    0 38S Property Damage ·         CJ 751 family and Medical                                                               ! 891 Agricultural Acts
                                              0 362 Pc:rsoaal lrljmy •              Product Liability                Leave Act                                                                        , 893 Environmc:utal Mcttm
                                                    MedicaJMal                                                CJ 700 Other Labor Litigation
                                                                                                         WS!-' 0 791 Employee Rctircmcmt         ~ ,.iftlD      ·,     ·
                                                                                                                                                                                                      i
                                                                                                                                                                                                      i
                                                                                                                                                                                                        895 Freedom of Information
                                                                                                                                                                                                            Ac:I
      CJ 210 Land Condemnation                D 440 Other Civil Rights            Habeas Corpus:                     Income Security Act         D 370 Taxes (U.S. PlmntifF                           : 896 Arbitration
      0 220 Forcd~                            D 441 Voting                    CJ 463 Alien Oclaincc                                                     or Defendant)                                 ' 899 Administrative Procedure
      0 230 Rent Lease & Ejcctment            O 442 F.mploymcnt               CJ s10 Motions to Vacate                                           CJ 871 IRS-Third Party                               I     Act/Review or Appeal of
      0 240 Torts to Land                     O 443 Housins/                         Selltmce                                                           26 USC 7609                                   .     Agency Decision
      CJ 24S Ton Product Liabilily                   Acccmmodalions           O S30 General                                                                                                           : 9S0 Constitutionali1y of
      CJ 290 All Other Real Property          CJ 44S Amer. w/Disabilities •   CJ 53S Demb Penalty             i,,i:•:,·        . •· •N;.:.,;.                                                               Staie Statutes
                                               _       Employment                 Other.                      C 462 Nomra!ization Applicasion
                                              CJ 446 Amer. w/Disabilitics • 0 540 Mandamus & Other            0 465 Other J:r.mignuion
                                                   Other                      O   sso Civil R.ipts                   Aedons
                                              0 448 Education                 O   sss Prison Ccadilion
                                                                              0 560 CiV11 Dctuincc •
                                                                                     Conditions of
                                                                                     Confinement
                                       1x" In 01111 Box Only)
                                       2 Removed from                 Q 3 Remanded from
                                         State Coor.                      Appellate Court




                                                        CHECK IF THIS IS A CLASS AcriON                         DEMANDS
      --------•        =-=...iiii.--------------------------.~~......;.--L..__. . ;. __. . . ; . .; ;.; .;.;. .; ;.; .~; .;. ; ;. ;. -,1;~--.;...-----
                                                         UNDER RULE 23. F.R.Cv.P.
                                                                                                                                                                                              •



                                                       (&,e Instructions):
                                                                              JUDGE




           RECEIPT#                       AMOUNT                                     APPLYINO IFP                                    JUDGE
                                                                                                                                                                                w.uruoo•i;
                                                                   ;"',

C.
::-
      .'   ;

               '
                                .'\.
                                                                                  '--
                                                                                                                        ,__
                                                                                                                                 '   -~
                                                                                                                                                                                                      r
